Title: 14th.
From: Adams, John Quincy
To: 


       It was so warm again this day, that I did not set out from Haverhill, till between 3 and 4 in the afternoon. On the road I met at different times Mr. Tappan, Stedman and Thompson, and Tom Hooper. I arrived at Mr. Tufts’s in Newbury-Port, just before sun-set. I did not enter the town with the most favorable impressions: about three weeks hence I am to become an inhabitant of the place; without friends or connections, I am to stand on my own ground, and am in all probability To live here three years; whether agreeably or, not time only must discover; but the presages within my breast are not such as I should wish realized.
      